DETAILED ACTION
Claims 1-9 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: provider (generic placeholder) is configured to (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as being directed to software per se.
Regarding claim 8, claim 8 is directed to a client however, the claimed client does not positively recite any hardware embodiments. As recited in the body of the claims, the claimed client comprises “a wireless communication interface,” and “a processor.” 
Applicant’s specification does not provide a clear definition of what a wireless communications interface is. Regarding the claimed “processor,” the specification does not explicitly define that the claimed processor is only implemented in hardware. One of ordinary skill in the art would understand that a processor could be a software processor, which is non-statutory subject matter (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).
As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (“Yu,” US 20200104473) and further in view of McClintock et al (“McClintock,” US 20170272441). 

Regarding claim 1, Yu discloses an authorization method for releasing or blocking resources, wherein the method comprises:
in case there is no connection between a provider and a resource owner: (Yu, [0096] describes revoking one or more long term protected resources and in response to this request, the authorization system may release the second token, which means that the second token is invalidated at the authorization system and/or the client may be deleted from the authorization system and/or the client in some examples. With the second token released, the one or more long-term protected resources will not be accessed by any client using the second token [the case where this is not connection between a provider and a resource owner]). 
wirelessly transmitting a resource request from a client to the provider via an agent; (Yu, [0125], wireless; [0059], the term client may refer to an application making protected resource requests on behalf of the resource owner and with its authorization; [0061], the term “user agent” may refer to a client which initiates a request. These are often browsers, editors, spiders (web-traversing robots or other end user tools; FIG 5 & FIG 7 and associated text describe wirelessly transmitting a resource request from a client to the resource server via a user agent)
wirelessly transmitting an authorization request from the provider to the client via the agent; (Yu, [0125], wireless; [0064] describes an authorization request; [0066] describes the agent as the user agent; FIG 5 & 7 and associated text describe wireless transmitting an authorization request from the resource server [provider] to the client via the agent)
(Yu, [0125], wireless; FIG 5 & FIG 7 and associated text describe wirelessly transmitting the authorization request from the client to the resource owner)
wirelessly transmitting a receipt comprising an authorization response from the resource owner to the client; (Yu, [0125], wireless; FIG 5 & FIG 7 and associated text describe wirelessly transmitting an acknowledgment of delivery comprising an authorization response from the resource owner to the client)
wirelessly transmitting the receipt from the client to the provider; (Yu, [0125], wireless; FIG 5 & FIG 7 and associated text describe wirelessly transmitting the acknowledgement of delivery from the client to the resource server [provider]) and
releasing or blocking a first resource in accordance with the authorization response comprised in the receipt; (Yu, [0125], wireless; [0077] describes accepting [releasing] or rejecting [blocking] the resource in accordance with the authorization response comprised in the acknowledgement of delivery) and
in case a connection between the client and the resource owner is temporarily interrupted: (Yu, [0094]-[0096] & [0118] describes where the connection between the client and the resource owner is revoked and then connected again when receiving the second token [temporarily interrupted])
wirelessly transmitting a second resource request from the client to the provider via the agent; (Yu, [0125], wireless; [0059], the term client may refer to an application making protected resource requests [second resource request] on behalf of the resource owner and with its authorization; [0061], the term “user agent” may refer to a client which initiates a request. These are often browsers, editors, spiders (web-traversing robots or other end user tools; [0067] request specific protected resources; FIG 5 & FIG 7 and associated text describe wirelessly transmitting a second resource request from the client to the resource server [provider] via the user agent)
wirelessly transmitting a second authorization request from the provider to the client via the agent; (Yu, [0125], wireless; [0064] describes an authorization request; [0066] describes the agent as the user agent; [0068] describes a second authorization request; FIG 5 & FIG 7 and associated text describe wirelessly sending a second authorization request from the resource server [provider] to the client via the user agent)
Yu fails to explicitly disclose wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider; and releasing or blocking a second resource in accordance with the second receipt comprising the certificate.
However, in an analogous art, McClintock discloses wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider; (McClintock, FIG 9, [0021], [0023], [0025], [0074], describes wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider)
and releasing or blocking a second resource in accordance with the second receipt comprising the certificate (McClintock, [0016]-[0019] describes granting or denying a second resource in accordance with the second receipt comprising a certificate). 


Regarding claim 4, Yu discloses an authorization method for releasing or blocking resources, wherein the method comprises:
in case there is no connection between a client and a resource owner: (Yu, [0096] describes revoking one or more long term protected resources and in response to this request, the authorization system may release the second token, which means that the second token is invalidated at the authorization system and/or the client may be deleted from the authorization system and/or the client in some examples. With the second token released, the one or more long-term protected resources will not be accessed by any client using the second token [the case where this is not connection between a provider and a resource owner]).
wirelessly transmitting a first resource request from the client to the provider; (Yu, [0125], wireless; [0059], the term client may refer to an application making protected resource requests on behalf of the resource owner and with its authorization; [0061], the term “user agent” may refer to a client which initiates a request. These are often browsers, editors, spiders (web-traversing robots or other end user tools; FIG 5 & FIG 7 and associated text describe wirelessly sending the first resource request from the client to the resource server [provider])
wirelessly transmitting a first authorization request from the provider to the resource owner; (Yu, [0125], wireless; [0064] describes an authorization request; [0066] describes the agent as the user agent; FIG 5 shows the resource server [provider] wirelessly transmitting a first authorization request from the resource server [provider] to the resource owner 420; FIG 5 & FIG 7 and associated text describe wirelessly transmitting a first authorization request from the resource server [provider] to the resource owner)
wirelessly transmitting an identified authorization request from the resource owner to the provider; (Yu, [0125], wireless; [0064] describes an authorization request. FIG 5 & FIG 7 and associated text describe wirelessly transmitting an identified authorization request from the resource owner to the resource server [provider])
wirelessly transmitting the identified authorization request from the provider to the client; (Yu, [0125], wireless; [0064], describes an authorization request; FIG 5 & FIG 7 and associated text describe wirelessly sending the identified authorization request from the resource server [provider] to the client). 
issuing a local confirmation by the client and wirelessly transmitting the local confirmation from the client to the provider; (Yu, [0125], wireless; [0084], [0094], [0103] and [0105] describe confirming by the client and wirelessly transmitting the verification from the client to the resource server [provider] as described in [0065], [0091] and  [0069]-[0070])
[0065], [0091] and  [0069]-[0070] describes sending the verification from the resource server to the resource owner)
validating the confirmation by the resource owner; (Yu, [0103], [0105], [0084], and [0094] describes validating what the resource owner confirmed; also see [0065], [0091], [0069] and [0070]) and
transmitting an authorization response from the resource owner back to the provider; (Yu, FIG 5 and 7 show the authorization response from the resource server back to the provider) and
releasing or blocking a first resource by the provider to the client; (Yu, [0125], wireless; [0077] describes accepting [releasing] or rejecting [blocking] the authorization request from the client for the first resource in accordance with the authorization response)  and
in case a connection between the provider and the resource owner is temporarily interrupted: (Yu, [0094]-[0096] & [0118] describes where the connection between the client and the resource owner is revoked and then connected again when receiving the second token)
wirelessly transmitting a second resource request from the client to the provider via an agent; (Yu, [0125], wireless; [0064] describes an authorization request; FIG 5 and FIG 7 show wirelessly transmitting a second resource request from the client 410 to the provider 430 and this is done with a user agent as described in [0066])
(Yu, [0125], wireless; FIG 5 and FIG & show a second authorization request from the resource server 430 [provider] to the client 410 via the user agent described in [0066])
wirelessly transmitting an authorization confirmation from the client to the resource owner; (Yu, [0103], [0105], [0084], and [0094] describes wirelessly sending the authorization that was confirmed from the client to the resource owner; also see [0065], [0091], [0069] and [0070])
Yu fails to explicitly disclose and releasing or blocking a second resource upon checking of a certificate issued by the resource owner in advance.
However, in an analogous art, McClintock discloses releasing or blocking a second resource upon checking of a certificate issued by the resource owner in advance, (McClintock, FIG 9, [0021], [0023], [0025], [0074], describes granting or denying a second resource of resources upon checking of a certificate issued by the resource owner in advance)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of McClintock with the method and system of Yu to include releasing or blocking a second resource upon checking of a certificate issued by the resource owner in advance. One would have been motivated to provide efficient privilege distribution to one or more resources through the use of digitally signed permissions grants (McClintock, [0016]).

Regarding claim 7, Yu and McClintock disclose the authorization method according to claim 1, wherein the agent is an application on the client (Yu, [0061], user agent may refer to a client which initiates a request. These are often browsers, editors, spiders (web-traversing robots), or other end user tools). 

Regarding claim 8, Yu discloses a client for releasing or blocking resources, the client comprising:
a wireless communication interface; (Yu, [0125] describes a wireless communication interface) and
a processor; (Yu, [0123], processor)
wherein the processor is configured to cooperate with the wireless communication interface to facilitate: (Yu, [0125], wireless)
transmitting a first resource request from the client to a provider via an agent; [0059], the term client may refer to an application making protected resource requests on behalf of the resource owner and with its authorization)
receiving a first authorization request from the provider via the agent; (Yu, [0125], [0064], FIG 5 and FIG & show receiving a first authorization request from the resource server [provider] via the user agent)
transmitting the first authorization request from the client to a resource owner; (Yu, [0125], [0064], FIG 5 and FIG 7 show transmitting the first authorization request from the client to the resource owner)
(Yu, [0125], [0064], FIG 5 and FIG 7 show receiving a first receipt comprising an authorization response from the resource owner) and
transmitting the receipt from the client to the provider; (Yu, [0125], [0064], FIG 5 and FIG 7 describes forwarding the receipt from the client to the resource server)
wherein the processor is configured to cooperate with the wireless communication interface, if there is no connection between the client and the resource owner, to facilitate: (Yu, [0094]-[0096] & [0118] describes where the connection between the client and the resource owner is revoked and then connected again when receiving the second token)
transmitting a second resource request from the client to the provider via the agent; (Yu, [0125], wireless; [0064] describes an authorization request; FIG 5 and FIG 7 show wirelessly transmitting a second resource request from the client 410 to the resource server [provider] 430 and this is done with a user agent as described in [0066])
receiving a second authorization request from the provider via the agent; (Yu, [0125], wireless; FIG 5 and FIG & show a second authorization request from the resource server 430 [provider] to the client 410 via the user agent described in [0066]) and
Yu fails to explicitly disclose transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider.
However, in an analogous art, McClintock discloses transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider (McClintock, FIG 9, [0021], [0023], [0025], [0074], describes granting or denying a second resource of resources upon checking of a certificate issued by the resource owner in advance)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of McClintock with the method and system of Yu to include transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider. One would have been motivated to provide efficient privilege distribution to one or more resources through the use of digitally signed permissions grants (McClintock, [0016]).

Regarding claim 9, Yu discloses a system for releasing or blocking resources, the system comprising:
a client; (Yu, FIG 5 and FIG 7 show a client) and
a provider; (Yu, FIG 5 and FIG 7 show a resource server [provider])
wherein the client is configured to transmit a first resource request from the client to a provider via an agent; (Yu, [0059], the term client may refer to an application making protected resource requests on behalf of the resource owner and with its authorization)
wherein the provider is configured to transmit a first authorization request from the provider to a resource owner, to receive an identified authorization request from the resource owner, (Yu, [0125], wireless; [0064] describes an authorization request; FIG 5 and FIG 7 describe the resource server [provider] is configured to transmit a first authorization request from the resource server [provider] to the resource owner, to receive an identified authorization request from the resource owner)
(Yu, [0125], wireless; [0064] describes an authorization request; [0066] describes the agent as the user agent; FIG 5 & FIG 7 describe and to send the identified authorization request from the resource server [provider] via the user agent to the client) and
wherein the client is further configured to generate a local confirmation and to transmit the local confirmation from the client via the agent to the provider; (Yu, [0125], wireless; [0084], [0094], [0103] and [0105] describe wherein the client is further configured to confirm and to transmit the verification from the client via the agent to the provider described in [0065], [0091] and [0069]-[0070])
wherein the provider is further configured to send the local confirmation from the provider to the resource owner for validation of the local confirmation by the resource owner, and to receive an authorization response from the resource owner; (Yu, [0125], wireless; [0084], [0094], [0103] and [0105] describe wherein the resource server is further configured to send the verification from the provider to the resource owner for validation of the confirmation by the resource owner, and to receive an authorization response from the resource owner described in [0065], [0091] and  [0069]-[0070])
wherein the client is further configured, in case a connection between the provider and the resource owner is temporarily interrupted to: (Yu, [0094]-[0096] & [0118] describes where the connection between the client and the resource owner is revoked and then connected again when receiving the second token)
transmit a second resource request from the client to the provider via the agent; (Yu, [0125], wireless; [0064] describes an authorization request; FIG 5 and FIG 7 show wirelessly transmitting a second resource request from the client to the resource server [provider] via the agent as described in [0066])
receive a second authorization request from the provider via the agent; (Yu, [0125], wireless; [0064] describes an authorization request; FIG 5 and FIG 7 show receiving a second authorization request from the resource server [provider] via the agent as described in [0066]) and
Yu fails to explicitly disclose transmit the authorization confirmation from the client to the provider and compare the authorization confirmation with a certificate issued in advance.
However, in analogous art, McClintock discloses transmit the authorization confirmation from the client to the provider and compare the authorization confirmation with a certificate issued in advance (McClintock, FIG 9, [0021], [0023], [0025], [0074], describes sending the authorization confirmation from the client to the resource server and comparing the authorization confirmation with a certificate issued in advance)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of McClintock with the method and system of Yu to include transmit the authorization confirmation from the client to the provider and compare the authorization confirmation with a certificate issued in advance. One would have been motivated to provide efficient privilege distribution to one or more resources through the use of digitally signed permissions grants (McClintock, [0016]).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (“Yu,” US 20200104473) in view of McClintock et al (“McClintock,” US 20170272441) and further in view of Palin et al (“Palin,” US 20160212194).

Regarding claim 2, Yu and McClintock discloses the authorization method according to claim 1. 
Yu and McClintock fail to explicitly disclose wherein the method further comprises: providing a public key and a private key for both the provider and the resource owner; wherein the provider and the resource owner know each other's public key.
However, in an analogous art, Palin discloses wherein the method further comprises: providing a public key and a private key for both the provider and the resource owner; (Palin, [0320] describes a public key and a private key for both the provider and the resource owner). 
wherein the provider and the resource owner know each other's public key, (Palin, [0358] describes asymmetric public-key encryption using public and secret (or private) keys [where the provider and resource owner know each other’s public key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Palin with the
method and system of Yu and McClintock to include wherein the method further comprises: providing a public key and a private key for both the provider and the resource owner; wherein the provider and the resource owner know each other's public 

Regarding claim 5, Yu and McClintock discloses the authorization method according to claim 4. 
Yu and McClintock fail to explicitly disclose wherein the method further comprises: providing a public key and a private key for both the client and the resource owner; wherein the client and the resource owner know each other's public key.
However, in an analogous art, Palin discloses wherein the method further comprises: providing a public key and a private key for both the client and the resource owner; (Palin, [0320] describes a public key and a private key for both the provider and the resource owner).
wherein the client and the resource owner know each other's public key. (Palin, [0358] describes asymmetric public-key encryption using public and secret (or private) keys [where the provider and resource owner know each other’s public key).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Palin with the
method and system of Yu and McClintock to include wherein the method further comprises: providing a public key and a private key for both the provider and the resource owner; wherein the provider and the resource owner know each other's public key. One would have been motivated to enhance wireless control of proximate devices (Palin, [0004]). 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (“Yu,” US 20200104473), in view of McClintock et al (“McClintock,” US 20170272441) and further in view of Allen et al (“Allen,” US 20130046985) 

Regarding claim 3, Yu and McClintock discloses the authorization method according to claim 1. 
Yu and McClintock fail to explicitly disclose wherein the first authorization request is signed with a private key of the provider and comprises a public portion and a private portion; wherein the public portion of the first authorization request is accessible to the client; and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner.
However, in an analogous art, Allen discloses wherein the first authorization request is signed with a private key of the provider (Allen, [0029], once the request is signed using the access private  key)
and comprises a public portion and a private portion; (Allen, [0006] describes having a public portion and a private portion)
wherein the public portion of the first authorization request is accessible to the client; (Allen, [0006] describes a public portion of the first authorization request is accessible to the client)
and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner (Allen, [0006], describes wherein the private portion of the authorization request is encrypted with a public key)
Therefore, it would have been obvious to one of ordinary skill in the art before the

method and system of Yu and McClintock to include wherein the first authorization request is signed with a private key of the provider and comprises a public portion and a private portion; wherein the public portion of the first authorization request is accessible to the client; and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner. One would have been motivated to provide cryptographic key storage where key servers are authenticated by possession and secure distribution of stored keys (Allen, [0006]). 

Regarding claim 6, Yu and McClintock disclose the authorization method according to claim 4.
Yu and McClintock fail to explicitly disclose wherein the first authorization request is signed with a private key of the client and comprises a public portion and a private portion; wherein the public portion of the first authorization request is accessible to the provider; and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner.
However, in an analogous art, Allen discloses wherein the first authorization request is signed with a private key of the client (Allen, [0029], once the request is signed using the access private  key)
 and comprises a public portion and a private portion; (Allen, [0006] describes having a public portion and a private portion)
(Allen, [0006] describes a public portion of the first authorization request is accessible to the client)
and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner  (Allen, [0006], describes wherein the private portion of the authorization request is encrypted with a public key)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Allen with the
method and system of Yu and McClintock to include wherein the first authorization request is signed with a private key of the client and comprises a public portion and a private portion; wherein the public portion of the first authorization request is accessible to the provider; and wherein the private portion of the first authorization request is encrypted with a public key of the resource owner. One would have been motivated to provide cryptographic key storage where key servers are authenticated by possession and secure distribution of stored keys (Allen, [0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439